DETAILED ACTION
The office action is responsive to a preliminary amendment filed on 10/15/18 and is being examined under the first inventor to file provisions of the AIA . Claims 1-21 are pending.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



  
Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "about" in claim 12 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The examiner considers it to be six degrees of freedom, since within the specification it states “the laser tracking system may track the location of the inspection device with six degrees of freedom”, see paragraph [0031] of the specification.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9, 11-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan et al. (US. PGPub 2007/0039390) (from IDS dated 8/7/18) in view of Gifford et al. (U.S. PGPub 2007/0051177) (from IDS dated 8/7/18).

With respect to claim 1, Duncan et al. discloses “A system for generating a digital model of a structure indicating at least one characteristic of the structure” as [Duncan et al. (paragraph [0014], paragraph [0027])];
“an inspection system” as [Duncan et al. (paragraph [0027])];
“and detect the at least one characteristic of the structure and generate characteristic data” as [Duncan et al. (paragraph [0027], paragraph [0031])] Examiner’s interpretation: The examiner notes that the phrase “at least one characteristic” is not defined within the claims.  The 
 “a location system in communication with the inspection system, wherein the location system is configured to track a location of at least a portion of the inspection system and generate inspection system location data, wherein the location data comprises data relating to a position of the at least a portion of the inspection system relative to the structure along at least three degrees of freedom” as [Duncan et al. (paragraph [0013], paragraph [0029])] Examiner’s interpretation: The positional sensor acquires positional data of the non-destructive inspection sensor;
“and a data processing system in communication with the inspection system and the location system” as [Duncan et al. (paragraph [0031])] Examiner’s interpretation: The examiner considers the data acquisition system to be the data processing system, since the data acquisition system generates a three-dimensional point cloud of the structure;
“wherein the data processing system is configured to: generate the digital model of the structure using the model depth data, the characteristic data, and the location data in which an indication of the at least one characteristic is visible in the digital model, wherein one or more locations of the at least one characteristic in the digital model substantially correspond to one or more locations of the at least one characteristic in the structure” as [Duncan et al. (paragraph [0031])];
While the Duncan et al. reference teaches detecting characteristics of a structure, such as flaws or defects, Duncan et al. does not explicitly discloses “detect structural information of the structure through a depth of the structure and to generate model depth data”
Examiner’s interpretation: The examiner considers the thickness of the coating of the structure to be the structural information of the structure, since the thickness of the structure is a feature of the structure;
Duncan et al. and Gifford et al. are analogous art because they are from the same field endeavor of inspecting a structure.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Duncan et al. of detecting characteristics of a structure, such as flaws and defects by incorporating detect structural information of the structure through a depth of the structure and to generate model depth data as taught by Gifford et al. for the purpose of inspecting thin metallic structures having a coating.
The motivation for doing so would have been because Gifford et al. teaches that by inspecting thin metallic structures having a coating, where one or more ultrasonic sensors are transmitted towards the structure, the ability to have an inspection system that is more reliable in characterizing a flaw within a structure can be accomplished (Gifford et al. (paragraph [0034] – [0035]).

With respect to claim 2, the combination of Duncan et al. and Gifford et al. discloses the system of claim 1 above, and Duncan et al. further discloses “a platform configured to move on or over a surface of the structure” as [Duncan et al. (paragraph [0013], paragraph [0015])] Examiner’s interpretation: The movable arm carries the sensors. The positional and non-destructive inspection sensors can be moved along the structure;
Examiner’s interpretation: The examiner considers the wedge to be the platform, since the wedge carries the ultrasonic sensor and the wedge moves along the surface of the structure, where the sensor acquires information regarding the attenuation;

With respect to claim 4, the combination of Duncan et al. and Gifford et al. discloses the system of claim 1 above, and Duncan et al. further discloses “wherein the inspection system is configured to send a movement signal to the data processing system upon movement of the at least a portion of the inspection system” as [Duncan et al. (paragraph [0029])] Examiner’s interpretation: The sensors provide positional data to the data acquisition system to accurately locate the sensor;

With respect to claim 5, the combination of Duncan et al. and Gifford et al. discloses the system of claim 4 above, and Duncan et al. further discloses “wherein, upon receiving the movement signal, a portion of the system is configured to send a trigger signal to one or more of the inspection system or the location system to send data relating to the structure to the data processing system” as [Duncan et al. (paragraph [0013], paragraph [0034])];

With respect to claim 6, the combination of Duncan et al. and Gifford et al. discloses the system of claim 5 above, and Duncan et al. further discloses “a triggering device configured to receive the movement signal from the inspection system and to transmit the trigger signal to the 

With respect to claim 7, the combination of Duncan et al. and Gifford et al. discloses the system of claim 1 above, and Duncan et al. further discloses “wherein the location system is configured to define the location data as a point relating to the location of the at least a portion of the inspection system on a surface of the structure” as [Duncan et al. (paragraph [0035] – [0036])];

With respect to claim 8, the combination of Duncan et al. and Gifford et al. discloses the system of claim 7 above, and Gifford et al. further discloses “wherein the inspection system is configured to detect the structural information through the depth of the structure at the point extending from the surface to an opposing distal surface of the structure” as [Gifford et al. (paragraph [0033], paragraph [0036] – [0037])];

With respect to claim 9, the combination of Duncan et al. and Gifford et al. discloses the system of claim 1 above, and Duncan et al. further discloses “the inspection system comprises: a platform configured to move over a surface of the structure” as [Duncan et al. (paragraph [0013], paragraph [0015])] Examiner’s interpretation: The movable arm carries the sensors. The positional and non-destructive inspection sensors can be moved along the structure;
“a target point coupled to the platform configured to be detected by the laser tracker” as [Duncan et al. (paragraph [0033])] Examiner’s interpretation: The examiner considers the 
Gifford et al. discloses “wherein: the location system comprises a laser tracker” as [Gifford et al. (paragraph [0011], paragraph [0030], paragraph [0035])] Examiner’s interpretation: The examiner considers one or more ultrasonic sensors as being the laser tracker, since the laser tracker transmits a laser beam and the one or more ultrasonic sensors transmits a shear wave that includes an interrogating beam and a reference beam;
“and a transducer system configured to send signals into the structure and receive a response to the signals from the structure” as [Gifford et al. (paragraph [0030], paragraph [0034], paragraph [0036])];

With respect to claim 11, the combination of Duncan et al. and Gifford et al. discloses the system of claim 1 above, and Duncan et al. further discloses “wherein the data processing system is configured to generate a three-dimensional model of the structure.” as [Duncan et al. (paragraph [0031])];

With respect to claim 12, Duncan et al. discloses “A system for generating a digital three-dimensional model of a structure showing one or more defects in the structure” as [Duncan et al. (paragraph [0014])];
“the system comprising: an inspection device” as [Duncan et al. (paragraph [0027])];
“a platform configured to move along a surface of the structure” as [Duncan et al. (paragraph [0015])];

“and a data processing system in communication with the positional tracker and with the inspection device” as [Duncan et al. (paragraph [0031])] Examiner’s interpretation: The examiner considers the data acquisition system to be the data processing system, since the data acquisition system generates a three-dimensional point cloud of the structure;
“wherein the inspection device is configured to detect structural information including the one or more defects in the structure and generate structural information data” as [Duncan et al. (paragraph [0027], paragraph [0031])];
“wherein the positional tracker is configured to generate inspection device location data, the location data comprising data relating to position a position of the inspection device about six degrees of freedom of the inspection device” as [Duncan et al. (paragraph [0013], paragraph [0029])];
“and wherein the data processing system is configured to: generate the digital three-dimensional model of the structure using the structural information data and the location data in which an indication of the one or more defects is indicated in the digital model at a location within the digital model that substantially corresponds to a location of the one or more defects in the structure” as [Duncan et al. (paragraph [0031])];
While the Duncan et al. reference teaches having an ultrasonic sensor that acquires data indicative of at least a portion of the structure, Duncan et al. does not explicitly disclose “and a transducer system configured to send signals into the structure and receive a response to the signals from the structure”

Duncan et al. and Gifford et al. are analogous art because they are from the same field endeavor of inspecting a structure.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Duncan et al. of having an ultrasonic sensor that acquires data indicative of at least a portion of the structure by incorporating a transducer system configured to send signals into the structure and receive a response to the signals from the structure as taught by Gifford et al. for the purpose of inspecting thin metallic structures having a coating.
The motivation for doing so would have been because Gifford et al. teaches that by inspecting thin metallic structures having a coating, where one or more ultrasonic sensors are transmitted towards the structure, the ability to have an inspection system that is more reliable in characterizing a flaw within a structure can be accomplished (Gifford et al. (paragraph [0034] – [0035]).

With respect to claim 13, the combination of Duncan et al. and Gifford et al. discloses the system of claim 12 above, and Gifford et al. further discloses “wherein the platform comprises a handheld platform configured to be manually rolled along and over a surface of the structure, and wherein the positional tracker is positioned on and coupled to the handheld platform” as [Gifford et al. (paragraph [0034] – [0035])];

With respect to claim 14, the combination of Duncan et al. and Gifford et al. discloses the system of claim 12 above, and Duncan et al. further discloses “wherein the positional tracker is configured to generate the inspection device location data comprising a plurality of points, each point correlating to a position on the surface of the structure” as [Duncan et al. (paragraph [0035] – [0036])] Examiner’s interpretation: The positional sensors acquires positional data from a plurality of points of the surface of the structure;

With respect to claim 15, the combination of Duncan et al. and Gifford et al. discloses the system of claim 14 above, and Gifford et al. further discloses “wherein the inspection device is configured to detect structural information through a thickness of the structure at each point of the plurality of points” as [Gifford et al. (paragraph [0033], paragraph [0036] – [0037])];

With respect to claim 16, the combination of Duncan et al. and Gifford et al. discloses the system of claim 15 above, and Duncan et al. further discloses “wherein the data processing system is configured to generate the digital model based, at least in part, on the structural information of the structure at each point of the plurality of points.” as [Duncan et al. (paragraph [0031])];

With respect to claim 17, Duncan et al. discloses “A method for generating a digital model of an object indicating one or more discontinuities in the object” as [Duncan et al. (paragraph [0014], paragraph [0027], paragraph [0031])]; 
“moving an ultrasonic inspection device along a surface of the object” as [Duncan et al. (paragraph [0013], paragraph [0033])];

“communicating the location data to the data processing system” as [Duncan et al. (paragraph [0029])] Examiner’s interpretation: Positional data is provided to the data acquisition system.  The examiner considers the data acquisition system to be the data processing system, since the data acquisition system generates a three-dimensional point cloud of the structure;
“and generating, with the data processing system, the digital model using the discontinuity data and the location data in which an indication of the one or more discontinuities is visible in the digital model and a location of the one or more discontinuities in the digital model is positioned in the model substantially at a location of the one or more discontinuities in the object.” as [Duncan et al. (paragraph [0031])];
While Duncan et al. teaches acquiring positional data from sensors, Duncan et al. does not explicitly disclose “emitting ultrasonic signals into the object with the ultrasonic inspection device and receiving return signals with the ultrasonic inspection device; detecting from the emitted and the return signals, with the ultrasonic inspection device, the one or more discontinuities in the object from a response from the ultrasonic inspection device; generating discontinuity data based on the response from the ultrasonic inspection device; communicating, from the ultrasonic inspection device, the discontinuity data to a data processing system remote from the ultrasonic inspection device”

“detecting from the emitted and the return signals, with the ultrasonic inspection device, the one or more discontinuities in the object from a response from the ultrasonic inspection device” as [Gifford et al. (paragraph [0031], paragraph [0040], paragraph [0045])];
“generating discontinuity data based on the response from the ultrasonic inspection device” as [Gifford et al. (paragraph [0040])];
“communicating, from the ultrasonic inspection device, the discontinuity data to a data processing system remote from the ultrasonic inspection device” as [Gifford et al. (paragraph [0040])];
Duncan et al. and Gifford et al. are analogous art because they are from the same field endeavor of inspecting a structure.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Duncan et al. of acquiring positional data from sensors by incorporating emitting ultrasonic signals into the object with the ultrasonic inspection device and receiving return signals with the ultrasonic inspection device; detecting from the emitted and the return signals, with the ultrasonic inspection device, the one or more discontinuities in the object from a response from the ultrasonic inspection device; generating discontinuity data based on the response from the ultrasonic inspection device; communicating, from the ultrasonic inspection device, the discontinuity data to a data processing system remote from the ultrasonic inspection device as taught by Gifford et al. for the purpose of inspecting thin metallic structures having a coating.


With respect to claim 18, the combination of Duncan et al. and Gifford et al. discloses the method of claim 17 above, and Gifford et al. further discloses “detecting structural information extending through depths of the object from the surface to an opposing distal surface using the emitted and return ultrasonic signals” as [Gifford et al. (paragraph [0036], paragraph [0045])];
“and communicating the structural information extending through the depths to the data processing system to generate the digital model” as [Gifford et al. (paragraph [0036])];

With respect to claim 19, the combination of Duncan et al. and Gifford et al. discloses the method of claim 17 above, and Duncan et al. further discloses “selecting the location data to comprise position data along three axes of movement of the ultrasonic inspection device relative to the tracking system” as [Duncan et al. (paragraph [0029])];

With respect to claim 21, the combination of Duncan et al. and Gifford et al. discloses the method of claim 17 above, and Gifford et al. further discloses “wherein the tracking system comprises a laser tracking system, and further comprising generating the location data from a portion of the laser tracking system that is associated with the inspection device” as [Gifford et Examiner’s interpretation: The examiner considers one or more ultrasonic sensors as being the laser tracker, since the laser tracker transmits a laser beam and the one or more ultrasonic sensors transmits a shear wave that includes an interrogating beam and a reference beam.  The inspection system employs ultrasonic sensors that includes a interrogating and reference beam.  The inspection system determines the position of the sensor, where the wedge that carries the sensor is moved along the surface of the structure, where the sensor can gather data; 

3.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan et al. (US. PGPub 2007/0039390) (from IDS dated 8/7/18), Gifford et al. (U.S. PGPub 2007/0051177) (from IDS dated 8/7/18) in view of Kollgaard et al. (U.S. PGPub 2013/0250719).

With respect to claim 3, the combination of Duncan et al. and Gifford et al. discloses the system of claim 1 above, and Gifford et al. further discloses “wherein the transducer system comprises an array of transducers” as [Gifford et al. (paragraph [0034])];
While the combination of Duncan et al. and Gifford et al. teaches a transducer system comprising an array of transducers, Duncan et al. and Gifford et al. do not explicitly disclose “and wherein the transducer system further comprises a cylindrical housing configured to roll on the surface of the structure as the platform moves along the surface of the structure, wherein the array of transducers is located within the cylindrical housing”
Kollgaard et al. discloses “and wherein the transducer system further comprises a cylindrical housing configured to roll on the surface of the structure as the platform moves along 
Duncan et al., Gifford et al. and Kollgaard et al. are analogous art because they are from the same field endeavor of inspecting an object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Duncan et al. and Gifford et al. of a transducer system comprising an array of transducers by incorporating and wherein the transducer system further comprises a cylindrical housing configured to roll on the surface of the structure as the platform moves along the surface of the structure, wherein the array of transducers is located within the cylindrical housing as taught by Kollgaard et al. for the purpose of projecting an image of an inconsistency on the surface of an object in a location corresponding to the location of the inconsistency.
The motivation for doing so would have been because Kollgaard et al. teaches that by projecting an image of an inconsistency on the surface of an object in a location corresponding to the location of the inconsistency, the ability to have an accurate location of the inconsistency can be accomplished (Kollgaard et al. (paragraph [0008] – [0010]).

4.	Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan et al. (US. PGPub 2007/0039390) (from IDS dated 8/7/18), Gifford et al. (U.S. PGPub 2007/0051177) (from IDS dated 8/7/18) in view of Nissen et al. (U.S. PGPub 2016/0195390).

With respect to claim 10, the combination of Duncan et al. and Gifford et al. discloses the system of claim 1 above, and Duncan et al. further discloses “wherein the location data Examiner’s interpretation: The examiner considers the positional data that is being provided in the X, Y and Z three-dimensional space as being the translation data, since the translation data (linear movement data) is the movement along the three axes of movement (x, y, z), see paragraphs [0031] and [0068] of the specification;
While the combination of Duncan et al. and Gifford et al. teaches translation data relating to position along three perpendicular axes, Duncan et al. and Gifford et al. do not explicitly disclose “wherein the location data comprises rotation data about the three perpendicular axes”
Nissen et al. discloses “wherein the location data comprises rotation data about the three perpendicular axes.” as [Nissen et al. (paragraph [0015])] Examiner’s interpretation: The examiner considers the motion of the robotic arm in the axes of pitch, yaw and roll to be the rotation data, since the rotation data is the pitch, yaw and roll data about three axes, see paragraph [0031] of the specification;
Duncan et al., Gifford et al. and Nissen et al. are analogous art because they are from the same field endeavor of inspecting an object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Duncan et al. and Gifford et al. of having translation data relating to position along three perpendicular axes by incorporating wherein the location data comprises rotation data about the three perpendicular axes as taught by Nissen et al. for the purpose of inspecting components using mobile robotic inspection systems.
The motivation for doing so would have been because Nissen et al. teaches that by inspecting components using mobile robotic inspection systems, the inspecting process is not as time consuming (Nissen et al. (paragraph [0002] – [0003]).
With respect to claim 20, the combination of Duncan et al. and Gifford et al. discloses the method of claim 19 above.
While the combination of Duncan et al. and Gifford et al. teaches translation data relating to position along three perpendicular axes, Duncan et al. and Gifford et al. do not explicitly “selecting the location data to further comprise rotational data of the ultrasonic inspection device about the three axes of movement.”
Nissen et al. discloses “selecting the location data to further comprise rotational data of the ultrasonic inspection device about the three axes of movement.” as [Nissen et al. (paragraph [0015])] Examiner’s interpretation: The examiner considers the motion of the robotic arm in the axes of pitch, yaw and roll to be the rotation data, since the rotation data is the pitch, yaw and roll data about three axes, see paragraph [0031] of the specification;
Duncan et al., Gifford et al. and Nissen et al. are analogous art because they are from the same field endeavor of inspecting an object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Duncan et al. and Gifford et al. of having translation data relating to position along three perpendicular axes by incorporating selecting the location data to further comprise rotational data of the ultrasonic inspection device about the three axes of movement as taught by Nissen et al. for the purpose of inspecting components using mobile robotic inspection systems.
The motivation for doing so would have been because Nissen et al. teaches that by inspecting components using mobile robotic inspection systems, the inspecting process is not as time consuming (Nissen et al. (paragraph [0002] – [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of Shannon et al. (U.S. PGPub 2007/0217672) is an inspection apparatus applying two dimensional nondestructive examination images onto a three dimensional solid model of a component to display a virtual component that may be manipulated to perform a 
nondestructive inspection.
	The relevance of Georgeson et al. (U.S. PGPub 2014/0360289) is method for inspecting an object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/BERNARD E COTHRAN/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128